     Case 3:19-cv-00484-MMD-WGC Document 32 Filed 04/16/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6      ANDRE KING-HARDIMAN,                           Case No. 3:19-cv-00484-MMD-WGC

7                                 Petitioner,                      ORDER
             v.
8
       GITTERE, et al.,
9
                               Respondents.
10

11          Respondents have filed an unopposed motion for extension of time (second

12    request) (ECF No. 31). The Court finds good cause to grant the motion.

13          It is therefore ordered that Respondents' unopposed motion for extension of time

14    (second request) (ECF No. 31) is granted. Respondents will have up to and including

15    June 14, 2021, to respond to the first amended petition (ECF No. 19).

16          DATED THIS 16th Day of April 2021.

17

18

19                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26

27
28
